


Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into effective as of the ____day of ______,
200_ (“Agreement”), by and between American Community Newspapers Inc., a
Delaware corporation (“Corporation”), and ____________________ (“Indemnitee”):

WHEREAS, highly competent persons recently have become more reluctant to serve
as directors, officers, or in other capacities of publicly held corporations and
other corporations that have non-employee investors among their stockholders or
conduct operations in regulated industries unless they are provided with better
protection from the risk of claims and actions against them arising out of their
services to and activities on behalf of such corporation; and

WHEREAS, the recent adoption of The Sarbanes-Oxley Act of 2002 and other laws,
rules and regulations being promulgated have increased the potential for
liability of officers and directors; and

WHEREAS, the Corporation has determined that the inability to attract and retain
such persons is detrimental to the best interests of the Corporation’s
stockholders and that such persons should be assured that they will have better
protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that such persons will serve or continue to serve the
Corporation free from undue concern that they will not be adequately
indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of Article VII of
the By-laws of the Corporation, and Article EIGHTH of the Amended and Restated
Certificate of Incorporation of the Corporation, and any resolutions adopted
pursuant thereto and shall neither be deemed to be a substitute therefor nor
diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
indemnified according to the terms of this Agreement;

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

 

--------------------------------------------------------------------------------






1. Definitions. For purposes of this Agreement:

1.1 “Change in Control” means a change in control of the Corporation occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (“Act”), whether or not the Corporation is then
subject to such reporting requirement, provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if after
the date hereof (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act), other than a person who is an officer or director of the
Corporation on _______ ___, 200_ (and any of such person’s affiliates), is or
becomes “beneficial owner” (as defined in Rule 13d-3 under the Act) directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the then outstanding securities of the Corporation
without the prior approval of at least two-thirds of the members of the Board in
office immediately prior to such person attaining such percentage interest; (ii)
the Corporation is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board of Directors (“Board”) in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter; or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board.

1.2 “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or of any subsidiary of
the Corporation or any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Corporation.

1.3 “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

1.4 “Expenses” means all reasonable attorneys’ fees, retainers, court costs
(including trial and appeals), transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, appealing, preparing to appeal, investigating,
or being or preparing to be a witness in a Proceeding. Should any payments by
the Corporation to Indemnitee under this Agreement be determined to be subject
to any federal, state or local income tax, “Expenses” shall also include such
amounts as are necessary to place Indemnitee in the same after-tax position he
would have been in had no such tax been determined to apply to those payments.

 

 

2

 

--------------------------------------------------------------------------------






1.5 “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. Except as provided in the first sentence of Section 9.3 hereof,
Independent Counsel shall be selected by (a) the Disinterested Directors or (b)
a committee of the Board consisting of two or more Disinterested Directors or if
(a) and (b) above are not possible, then by a majority of the full Board.

1.6 “Proceeding” means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
his rights under this Agreement.

2. Services by Indemnitee.

Indemnitee agrees to continue to serve as a director, officer or employee of the
Corporation or one or more of its subsidiaries. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law).

3. Indemnification - General.

The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but not be limited to, the rights set forth in the other
Sections of this Agreement.

4. Proceedings Other Than Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he is, was or is threatened to be
made, a party to any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Corporation. Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Corporation, and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.

 

 

3

 

--------------------------------------------------------------------------------






5. Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he is, was or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Section, Indemnitee shall be indemnified against Expenses and amounts paid
in settlement (such settlement amounts not to exceed, in the judgment of the
Board, the estimated expense of litigating the Proceeding to conclusion)
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding if he or she acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation.
Notwithstanding the foregoing, no indemnification against such Expenses or
amounts paid in settlement shall be made in respect of any claim, issue or
matter in any such Proceeding as to which Indemnitee has been adjudged to be
liable to the Corporation if applicable law prohibits such indemnification
unless the court in which such Proceeding shall have been brought, was brought
or is pending, shall determine that indemnification against Expenses or amounts
paid in settlement may nevertheless be made by the Corporation.

6. Indemnification for Expenses of Party Who is Wholly or Partly Successful.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he or she shall be indemnified
against all Expenses (and, when eligible hereunder, amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses (and, when eligible hereunder, amounts paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section, the term “successful, on the merits or otherwise,” includes,
but is not limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any Proceeding against the Indemnitee without any express
finding of liability or guilt against him, and (ii) the expiration of 90 days
after the making of any claim or threat of a Proceeding without the institution
of the same and without any promise or payment made to induce a settlement.

7. Indemnification for Expenses as a Witness.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
he shall be indemnified against all Expenses actually and reasonably incurred by
him on his behalf in connection therewith.

 

 

4

 

--------------------------------------------------------------------------------






8. Advancement of Expenses and Other Amounts.

The Corporation shall advance all Expenses, judgments, penalties, fines and,
when eligible hereunder, amounts paid in settlement, incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses, judgments, penalties, fines and amounts paid
in settlement, incurred by Indemnitee and shall include or be preceded or
accompanied by an agreement by or on behalf of Indemnitee to repay any Expenses,
judgments, penalties, fines and amounts paid in settlement advanced if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses, judgments, penalties, fines and, when eligible hereunder,
amounts paid in settlement. Advances shall be unsecured and interest free.

9. Procedure for Determination of Entitlement to Indemnification.

9.1 To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

9.2 Upon written request by Indemnitee for indemnification pursuant to Section
9.1 hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in such case: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request that such determination be made by the Board or the stockholders, in
which case in the manner provided for in clauses (ii) or (iii) of this Section
9.2) in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; (ii) if a Change of Control shall not have occurred, (A) by the
Board by a majority vote of a quorum consisting of Disinterested Directors, or
(B) if a quorum of the Board consisting of Disinterested Directors is not
obtainable, by a majority of a committee of the Board consisting of two or more
Disinterested Directors, or (C) by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee, or (D) by the
stockholders of the Corporation, by a majority vote of a quorum consisting of
stockholders who are not parties to the proceeding, or if no such quorum is
obtainable, by a majority vote of stockholders who are not parties to such
proceeding; or (iii) as provided in Section 10.2 of this Agreement. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is

 

 

5

 

--------------------------------------------------------------------------------






reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

9.3 If a Change of Control shall have occurred, Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board), and Indemnitee shall give written notice to the Corporation
advising it of the identity of Independent Counsel so selected. In either event,
Indemnitee or the Corporation, as the case may be, may, within seven days after
such written notice of selection shall have been given, deliver to the
Corporation or to Indemnitee, as the case may be, a written objection to such
selection. Such objection may be asserted only on the ground that Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9.1 hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction, for resolution of any objection which has been made by
the Corporation or Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by such
court or by such other person as such court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Independent Counsel under Section 9.2 hereof. The Corporation shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with its actions pursuant to this Agreement,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 9.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement date of
any judicial proceeding pursuant to Section 11.1(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

10. Presumptions and Effects of Certain Proceedings.

10.1 In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9.1 of this Agreement, and the Corporation shall have the burden of
proof to overcome that presumption by clear and convincing evidence in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

 

6

 

--------------------------------------------------------------------------------






10.2 If the person, persons or entity empowered or selected under Section 9 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law; provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith require(s) such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further,
however, that the foregoing provisions of this Section 10.2 shall not apply (i)
if the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 9.2 of this Agreement and if (A) within 15 days
after receipt by the Corporation of the request for such determination the Board
has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9.2 of this Agreement. In connection with each
meeting at which a stockholder determination will be made, the Corporation shall
solicit proxies that expressly include a proposal to indemnify or reimburse the
Indemnitee. The Corporation shall afford the Indemnitee ample opportunity to
present evidence of the facts upon which the Indemnitee relies for
indemnification in any Corporation proxy statement relating to such shareholder
determination. Subject to the fiduciary duties of its members under applicable
law, the Board will not recommend against indemnification or reimbursement in
any proxy statement relating to the proposal to indemnify or reimburse the
Indemnitee.

10.3 The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

10.4 Reliance as Safe Harbor. For purposes of this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation, or,
with respect to any criminal Proceeding, to have had no reasonable cause to
believe his conduct was unlawful, if his action is based on (i) the records or
books of account of the Corporation, or another

 

 

7

 

--------------------------------------------------------------------------------






enterprise, including financial statements, (ii) information supplied to him by
the officers of the Corporation or another enterprise in the course of their
duties, (iii) the advice of legal counsel for the Corporation or another
enterprise, or of an independent certified public accountant or an appraiser or
other expert selected with reasonable care by the Corporation or another
enterprise. The term “another enterprise” as used in this Section shall mean any
other corporation or any partnership, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is or was serving at the
request of the Corporation as a director, officer, partner, trustee, employee or
agent. The provisions of this Section shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth herein. Whether or not
the foregoing provisions of this Section 10.4 are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe Indemnitee’s conduct was unlawful. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

11. Remedies of Indemnitee.

11.1 In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of indemnification is to be made by
Independent Counsel pursuant to Section 9.2 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
30 days after receipt by the Corporation of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within thirty (30) days after receipt by the Corporation of a written
request therefor, or (v) payment of indemnification is not made within thirty
(30) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses, judgments, penalties, fines or, when eligible
hereunder, amounts paid in settlement. The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication.

11.2 In the event that a determination shall have been made pursuant to Section
9 of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination.

11.3 If a determination shall have been made or deemed to have been made
pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial

 

 

8

 

--------------------------------------------------------------------------------






proceeding commenced pursuant to this Section, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.

11.4 The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.

11.5 In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation,
and shall be indemnified by the Corporation against, any and all Expenses (which
shall be advanced in accordance with Section 8) actually and reasonably incurred
by him or her in such judicial adjudication, regardless of whether he or she
prevails therein.

12. Procedure Regarding Indemnification.

With respect to any Proceedings, the Indemnitee, prior to taking any action with
respect to such Proceeding, shall consult with the Corporation as to the
procedure to be followed in defending, settling, or compromising the Proceeding
and may not consent to any settlement or compromise of the Proceeding without
the written consent of the Corporation (which consent may not be unreasonably
withheld or delayed). The Corporation shall be entitled to participate in
defending, settling or compromising any Proceeding and to assume the defense of
such Proceeding with counsel of its choice and shall assume such defense if
requested by the Indemnitee. Notwithstanding the election by, or obligation of,
the Corporation to assume the defense of a Proceeding, the Indemnitee shall have
the right to participate in the defense of such Proceeding and to employ counsel
of Indemnitee’s choice, but the fees and expenses of such counsel shall be at
the expense of the Indemnitee unless (i) the employment of such counsel has been
authorized in writing by the Company, (ii) the Indemnitee has reasonably
concluded that there may be defenses available to him or her which are different
from or additional to those available to the Corporation or other indemnitees
jointly represented in such Proceeding (in which latter case the Corporation
shall not have the right to direct the defense of such Proceeding on behalf of
the Indemnitee), or (iii) the Corporation has not employed counsel to defend the
Proceeding, and in the case of (i), (ii) or (iii), the fees and expenses of not
more than one additional firm of attorneys selected by the Indemnitee shall be
borne by the Corporation. If the Corporation assumes the defense of a
Proceeding, then counsel for the Corporation and Indemnitee shall keep
Indemnitee reasonably informed of the status of the Proceeding and promptly send
to Indemnitee copies of all documents filed or produced in the Proceeding, and
the Corporation shall not compromise or settle any such Proceeding without the
written consent of the Indemnitee (which consent may not be unreasonably
withheld or delayed) if the relief provided shall be other than monetary damages
and shall promptly notify the Indemnitee of any settlement and the amount
thereof.

 

 

9

 

--------------------------------------------------------------------------------






13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Contribution.

13.1 The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

13.2 The Corporation represents to Indemnitee that it currently maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Corporation, and that
Indemnitee is covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee, agent or fiduciary under such policy or policies. The
Corporation agrees that for the duration of Indemnitee’s service as a director
and/or officer, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Proceeding, the Corporation shall use commercially
reasonable efforts to maintain one or more policies of directors’ and officers’
liability insurance providing coverage for directors and officers that is at
least substantially comparable in scope and amount to that provided by the
current policies. The Corporation will promptly notify Indemnitee of any
determination not to provide such coverage.

13.3 In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are reasonably
necessary to enable the Corporation to bring suit to enforce such rights.

13.4 The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

13.5 (a) If a determination is made that Indemnitee is not entitled to
indemnification, after Indemnitee submits a written request therefor, under this
Agreement, then in respect of any threatened, pending or completed Proceeding in
which the Corporation is jointly liability with the Indemnitee (or would be if
joined in such Proceeding), the Corporation shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement by the Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Corporation on the one hand and the Indemnitee on the other hand from the
transaction from which Proceeding arose, and (ii) the relative fault of the
Corporation on the one hand and of the Indemnitee on the

 

 

10

 

--------------------------------------------------------------------------------






other hand in connection with the events that resulted in such Expenses,
judgments, fines or amounts paid in settlement, as well as any other relevant
equitable considerations. The relative fault of the Corporation on the one hand
and of the Indemnitee on the other hand shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses, judgments, fines or amounts paid in settlement. The Corporation
agrees that it would not be just and equitable if contribution pursuant to this
Section were determined by pro rata allocation or any other method of allocation
that does not take into account the foregoing equitable considerations.

(b) The determination as to the amount of the contribution, if any, shall be
made by:

(i) a court of competent jurisdiction upon the application of both the
Indemnitee and the Corporation (if the Proceeding had been brought in, and final
determination had been rendered by such court);

(ii) the Board by a majority vote of a quorum consisting of Disinterested
Directors; or

(iii) Independent Counsel, if a quorum is not obtainable for purpose of (ii)
above, or, even if obtainable, a quorum of Disinterested Directors so directs.

14. Duration of Agreement.

This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director of the Corporation, or (b) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses, judgments, penalties, fines or amounts paid in
settlement hereunder and or any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of
Indemnitee and his spouse, heirs, executors, personal representatives and
administrators. The indemnification and advancement of Expenses granted pursuant
to this Agreement shall apply to Indemnitee’s service as a (i) director or
officer of the Corporation prior to the date of this Agreement and (ii)
director, officer, employee, agent or fiduciary of any subsidiary of the
Corporation or any other entity which Indemnitee served at the request of the
Corporation prior to the date of this Agreement.

15. Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be

 

 

11

 

--------------------------------------------------------------------------------






invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

16. Entire Agreement.

This Agreement constitutes the entire agreement between the Corporation and the
Indemnitee with respect to the subject matter hereof and supercedes all prior
agreements, understanding, negotiations and discussion, both written and oral,
between the parties hereto with respect to such subject matter (the “Prior
Agreements”); provided, however, that if this Agreement shall ever be held void
or unenforceable for any reasons whatsoever, and is not reformed pursuant to
Section 15 hereof, then (i) this Agreement shall not be deemed to have
superceded any Prior Agreements; (ii) all of such Prior Agreements shall be
deemed to be in full force and effect notwithstanding the execution of this
Agreement; and (iii) the Indemnitee shall be entitled to maximum indemnification
benefits provided under any Prior Agreements, as well as those provided under
applicable law, the certificate of incorporation or by-laws of the Corporation,
a vote of stockholders or resolution of directors.

17. Exception to Right of Indemnification or Advancement of Expenses.

Except as provided in Section 11.5, Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by him against the
Corporation.

18. Covenant Not to Sue; Limitation of Actions; Release of Claims.

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date of accrual of
such cause of action and any claim or cause of action of the Corporation (or any
of its subsidiaries) shall be extinguished and deemed released unless asserted
by the filing of a legal action within such two (2) year period; provided,
however, that if any shorter period of limitation is otherwise applicable to any
such cause of action, such shorter period shall govern.

19. Identical Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

 

12

 

--------------------------------------------------------------------------------






20. Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

21. Modification and Waiver.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

22. Notice by Indemnitee.

Indemnitee agrees promptly to notify the Corporation in writing, and the
Corporation agrees promptly to notify Indemnitee, upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement covered hereunder. Indemnitee’s failure to promptly
notify the Corporation will not relieve the Corporation from any liability which
it may have to Indemnitee under this Agreement except to the extent such failure
adversely affects the Corporation’s rights, legal position, ability to defend or
ability to obtain insurance coverage with respect to such Proceeding.
Indemnitee’s failure to promptly notify the Corporation will not relieve the
Corporation from any liability which it may have to Indemnitee otherwise than
under this Agreement.

23. Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom such notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

If to Indemnitee, to the address indicated below Indemnitee’s signature on the
signature page hereto.

If to the Corporation, to:

American Community Newspapers Inc.

14875 Landmark Boulevard, Suite 110

Addison, Texas 75254

Attention: Chief Executive Officer

 

 

13

 

--------------------------------------------------------------------------------






or to such other address or such other person as Indemnitee or the Corporation
shall designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.

24. Governing Law.

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware applicable to
contracts made and performed in that state without giving effect to the
principles of conflicts of laws.

25. Miscellaneous.

Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate.

 

 

14

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

  

 

 

AMERICAN COMMUNITY NEWSPAPERS INC.



 



By: 



 

 

 

Name:
Title:

 

 

 

 

INDEMNITEE



 

 

 

 

 

 



Address of Indemnitee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------